SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of October 31, 2005, is made by and between Exabyte
Corporation, a Delaware corporation (the “Borrower”), and Wells Fargo Bank,
National Association acting through its Wells Fargo Business Credit division
(the “Lender”), as successor in interest to Wells Fargo Business Credit, Inc.

Recitals

The Borrower and the Lender are parties to a Credit and Security Agreement dated
as of March 9, 2005, as previously amended (the “Credit Agreement”). Capitalized
terms used in these recitals have the meanings given to them in the Credit
Agreement unless otherwise specified.

The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.            Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Credit
Agreement is amended by adding or amending, as the case may be, the following
definitions:

“Borrowing Base” means at any time the lesser of:

 

(a)

The Maximum Line Amount; or

(b)          Subject to change from time to time in the Lender’s sole
discretion, the sum of:

(i)           the product of the Accounts Advance Rate times Eligible Accounts,
plus

(ii)          The lesser of (A) the product of the Inventory Advance Rate times
Eligible Inventory or (B) the Inventory Sublimit, less

 

(iii)

The Foreign Accounts Deductible Reserve, less

 

(iv)

The Distributor Pipeline Reserve, less

 

 

(v)

The Borrowing Base Reserve, less

 

 

(vi)

The Wells Fargo Bank Obligations Reserve.

 

“Inventory Advance Rate” during a given period means the rate set forth in the
table below opposite such period:

Period

Inventory Advance Rate

Through October 30, 2005

60%

October 31, 2005 through November 6, 2005

55%

November 7, 2005 through November 13, 2005

50%

November 14, 2005 through November 20, 2005

45%

November 21, 2005 through November 27, 2005

40%

November 28, 2005 through December 4, 2005

35%

 

 

 



 

 

 

December 5, 2005 through December 11, 2005

30%

December 12, 2005 and thereafter

25%

 

 

               “Inventory Sublimit” during a given period means the amount set
forth in the table below opposite such period:

Period

Inventory Sublimit

Through November 6, 2005

$1,500,000

November 7, 2005 through November 20, 2005

$1,300,000

November 21, 2005 through December 4, 2005

$1,100,000

December 5, 2005 and thereafter

$750,000

 

 

2.            No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

3.            Waiver of Default. The Borrower is in default of Sections 6.2(a)
and 6.2(b) of the Credit Agreement as of September 30, 2005 (the “Existing
Default”). Upon the terms and subject to the conditions set forth in this
Amendment, the Lender hereby waives the Existing Default. This waiver shall be
effective only in this specific instance and for the specific purpose for which
it is given, and this waiver shall not entitle the Borrower to any other or
further waiver in any similar or other circumstances.

4.            Lender Consents. The Borrower has requested that the Lender
consent to the following actions otherwise prohibited by the Credit Agreement,
and the Lender agrees to do so on the terms and conditions set forth herein:

(a)          Borrower’s incurrence of up to $11,000,000 of new subordinated
indebtedness to a group of investors led by Meritage Private Equity Fund, L.P.,
which indebtedness shall mature no earlier than September 30, 2010. Interest on
the indebtedness shall be payable only in common stock of the Borrower payable
currently, or in cash payments that are deferred until maturity. The Borrower
may grant a subordinated security interest in all of its personal property to
secure such indebtedness.

(b)          Borrower’s incurrence of up to $7,000,000 of new subordinated
indebtedness to Imation Corp. Up to $2,000,000 of the indebtedness shall mature
no earlier than December 31, 2006, and the remainder shall bear interest only
until December 31, 2007, with principal payable quarterly thereafter on a
24-month amortization schedule. The indebtedness shall bear interest at an
annual rate no greater than 10%. The Borrower may grant a subordinated security
interest in all of its personal property to Imation to secure this indebtedness,
but such security interest shall not secure any of the Borrower’s other
indebtedness to Imation.

 

2

 



 

 

5.            Amendment Fee. The Borrower shall pay the Lender as of the date
hereof a fully earned, non-refundable fee in the amount of $10,000 in
consideration of the Lender’s execution and delivery of this Amendment.

6.            Conditions Precedent. This Amendment, including the waiver set
forth in paragraph 3 hereof and the consents set forth in paragraph 4 hereof,
shall be effective when the Lender shall have received an executed original
hereof, together with each of the following, each in substance and form
acceptable to the Lender in its sole discretion:

(a)          An Intercreditor and Subordination Agreement executed by each of
the holders of the indebtedness described in paragraph 4.

(b)          The Acknowledgment and Agreement of Guarantor set forth at the end
of this Amendment, duly executed by the Guarantor.

(c)          A Certificate of the Secretary of the Borrower certifying as to the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment.

 

(d)

Payment of the fee described in paragraph 5.

 

 

(e)

Such other matters as the Lender may require.

7.            Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

(a)          The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.

(b)          The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

(c)          All of the representations and warranties contained in Article V of
the Credit Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

8.            No Other Waiver. Except as set forth in paragraph 3 hereof, the
execution of this Amendment and acceptance of any documents related hereto shall
not be deemed to be a

 

3

 



 

waiver of any Default or Event of Default under the Credit Agreement or breach,
default or event of default under any Security Document or other document held
by the Lender, whether or not known to the Lender and whether or not existing on
the date of this Amendment.

9.            Release. The Borrower, and the Guarantor by signing the
Acknowledgment and Agreement of Guarantor set forth below, each hereby
absolutely and unconditionally releases and forever discharges the Lender, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which the
Borrower or such Guarantor has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

10.          Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under paragraph 5 hereof.

11.          Miscellaneous. This Amendment and the Acknowledgment and Agreement
of Guarantor may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By ___________________________________

Aida Sunglao-Canlas, Vice President

EXABYTE CORPORATION



 

By _________________________________

Carroll Wallace, Chief Financial Officer

 

 

4

 



 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Exabyte Corporation (the
“Borrower”) to Wells Fargo Bank, National Association (the “Lender”), as
successor in interest to Wells Fargo Business Credit, Inc., pursuant to a
Guaranty dated as of March 9, 2005 (the “Guaranty”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release set forth in paragraph 9 of the Amendment) and
execution thereof; (iii) reaffirms its obligations to the Lender pursuant to the
terms of its Guaranty; and (iv) acknowledges that the Lender may amend, restate,
extend, renew or otherwise modify the Credit Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrower’s present and future indebtedness to the
Lender.

 

ECRIX CORPORATION

 

By ___________________________________

 

Its __________________________________

 

 

 

 

 

 